DETAILED ACTION

Applicant's amendment filed on 4/6/21 has been received and made of record in response to Non- Final Office Action dated 02/23/21. Claims 1-25 are pending in this application.
Interview summary on 4/1/21 for record only
Response to Arguments
Applicant's arguments amendment filed on 4/6/21 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that, “Lin fails to disclose that a display pixel 40 of FIG.
6 can be combined with a display pixel 40 of FIG. 7. Rather, Lin discloses that display pixels from FIG. 7 may be utilized in conjunction with display panel 32 in place of display pixels 40 of FIG. 6. Thus, Lin teaches away from combining a driving TFT 56 of FIG. 6 with a switch 74 of FIG. 7 and wherein for a circuit configuration the first switch is open while the first discharge switch is closed to discharge the common anode”.
	Regarding claims 1 and 9, Examiner agrees that, Lin teaches away from combining a driving TFT 56 of FIG. 6 with a switch 74 of FIG. 7 and the first switch is open while the first discharge switch is closed to discharge the common anode.
	However, Examiner notes, Lin disclose in figures 6, 10 and 12 for the first switch is open while the first discharge switch is closed to discharge the common anode as shown in paragraph [00067].
	For this reason, claims 1 and 9 are remained rejected under 35 U.S.C. 102(1) as being anticipated by Lin et al (US Pub. No: 2018/0061311).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14 are rejected under 35 U.S.C. 102(1) as being anticipated by Lin et al (US Pub. No: 2018/0061311).
wherein for a circuit configuration the first switch is open while the first discharge switch is closed to discharge the common anode (figures 10, and 12, paragraph [0067] for close and open switches (74 and 92) to common anode of LED(54), (prevents emission of light due to the leakage current 72 as shown in paragraphs[0044-0056] and also see figures 9-11, paragraphs [0057-0063].
Regarding claim 2, Lin et al disclose further comprising: driver circuitry coupled to the first array of the LEDs, wherein the driver circuitry is configured to generate drive signals for causing illumination of the first array of LEDs when the first switch couples the power supply voltage to the common anode. See figure 6-7, paragraph [0044-0050].
Regarding claim 3, Lin et al disclose wherein the first voltage level comprises a ground voltage level. Figure 8, paragraph [0055-0056].
Regarding claim 4, Lin et al disclose wherein the first voltage level comprises a voltage level that is sufficient to discharge the common anode to a voltage level that is less than a threshold voltage level for illuminating the first array of LEDs. Paragraph [0048].
Regarding claim 5, Lin et al disclose in figure 10, wherein the first discharge switch comprises a tri-state switch having a high impedance state, a first logic state, and a second logic state.
Regarding claim 6, Lin et al disclose wherein the first array of LEDs has an undesired parasitic capacitance that causes an undesired charge of the common anode after the first switch couples the 
Regarding claim 7, Lin et al disclose further comprising: a second array of light-emitting diodes (LEDs) of the backlight unit to generate backlight for the display with each LED including an anode and a cathode)figure 6); a second switch (another switch56)) to selectively couple the power supply voltage (38) to a common anode of the second array of LEDs to control illumination of the second array of LEDs; and a second discharge switch (figure 7,10, 74 and 92)to selectively couple a second voltage level to the common anode of the second array of LEDs to discharge the common anode to prevent an undesired current path through the second array of LEDs and associated undesired illumination. Figures 6-8, paragraph [0054-0056].
Regarding claim 9, Lin et al disclose a display circuitry(figures 6 , 10 and 12), comprising: a first array of light emitting diodes (LEDs) having controllable brightness levels; a first switch() to selectively couple a power supply voltage(38) to a common anode of the first array of LEDs(54) to control illumination of the first array of LEDs(54); and a first discharge switch(74)(figures 6, 9 and 12) to selectively couple a first discharge voltage level to the common anode of the first array of LEDs to discharge the common anode to prevent an undesired current path through the first array of LEDs that is caused by parasitic capacitance(52), wherein for a circuit configuration the first switch is open while the first discharge switch is closed to discharge the common anode (figures 10, and 12, paragraph [0067] for close and open switches (74 and 92) to common anode of LED(54), (prevents emission of light due to the leakage current 72 as shown in paragraphs[0044-0056] and also see figures 9-11, paragraphs [0057-0063].
Regarding claim 10, Lin et al disclose wherein the first discharge voltage level is designed to reduce power consumption with the first discharge voltage level being less than a threshold voltage 
Regarding claim 11, Lin et al disclose in figure 10 that, wherein the first discharge switch comprises a tri-state switch having a high impedance state, a first logic state, and a second logic state.
Regarding claim 12, Lin et al disclose wherein the first array of LEDs has the parasitic capacitance (52) that causes an undesired charge of the common anode after the first switch couples the power supply voltage to the common anode and then decouples the power supply voltage from the common anode. Paragraph [0048].
Regarding claim 13, Lin et al disclose further comprising: a second array of light-emitting diodes (LEDs) having controllable brightness levels with each LED including an anode and a cathode; a second switch to selectively couple the power supply voltage to a common anode of the second array of LEDs to control illumination of the second array of LEDs; and a second discharge switch to selectively couple a second discharge voltage level to the common anode of the second array of LEDs to discharge the common anode to prevent an undesired current path through the second array of LEDs and associated undesired illumination. Figure 6-8, paragraph [0054-0056].
Regarding claim 14, Lin et al disclose wherein the second discharge voltage level is designed to reduce power consumption with the second discharge voltage level being less than a threshold voltage level for causing illumination of the second array of LEDs and the second discharge voltage level being greater than a ground reference voltage. Figures 7-8, paragraph [0054-0056].
Allowable Subject Matter
Claims 8, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-25 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of pertinent prior art

The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Minh D A/ 

Primary Examiner 

Art Unit 2844